Citation Nr: 0731488	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-26 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from October 1946 to May 
1949.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  The record shows that he is service connected for 
residuals of gunshot wound, right femur with fracture and 
retained foreign body, with total right hip replacement and 
revision (40 percent), status post left total knee 
replacement (30 percent), excision right patella with 
degenerative changes (20 percent); right eyebrow scar (0 
percent), and left leg scar from bone graft (0 percent).  
There is a combined disability evaluation of 70 percent.

In April 2004, the RO denied the claim because the appellant 
did not have a single service-connected disability ratable at 
100 percent, and because the evidence did not show the need 
for regular aid and assistance or housebound status due to 
service-connected disability.

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  "Bedridden" will 
be a proper basis for the determination and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all the disabling conditions enumerated above 
be found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.35.

The Board notes that there is no legal requirement for a 100 
percent disability rating for entitlement to special 
compensation based on the need for regular aid and 
attendance.

In this case, the appellant was unable to appear for a 
scheduled VA examination as he had been admitted to a nursing 
facility.  The record shows that he is currently a resident 
at a nursing facility.  His admission was initiated because 
of frequent falls and dementia.  In a recent letter from that 
facility, it was noted that the appellant had consistent pain 
in the hips and degenerative joint disease of the knees, 
hips, and back, with a progressive decline in functional 
abilities so that he now requires total care.  It was further 
noted that the appellant was unable to walk and that he was 
transferred with a Hoyer Lift.  See Letter dated June 2006, 
Bortz Health Care of Traverse City.

In order to satisfies VA's duty to assist obligations, VA 
should request that the appellant's nursing facility prepare 
an evaluation to ascertain whether the appellant is so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Additionally, the Board observes that VA failed to provide 
the appellant adequate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim (2) VA 
will seek to provide; (3) the claimant is expected to 
provide.  As a fourth notice requirement, VA must "request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b) (1); see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The December 2003 VA 
letter to the appellant reflects that an information sheet 
entitled "What the Evidence Must Show" would identify for 
the appellant the evidence required to establish entitlement 
to the benefit sought.  However, this information sheet was 
not included with the December 2003 letter.  The appellant 
was not advised of the evidence or information necessary to 
establish entitlement to special monthly compensation prior 
to the initial adjudication of the claim.  This is error and 
presumed prejudicial to the appellant.  See Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA 
notice requirements).

To ensure that VA has fulfilled its duty to assist 
obligations, the case is REMANDED for the following action:

1.  The appellant should be provided with 
fully compliant VCAA notice.  A copy of 
this notice should be included in the 
claims folder.

2.  VA should request that the appellant's 
nursing facility conduct an Aid and 
Attendance/Housebound evaluation.  
Consideration should be given to such 
conditions as: inability of a claimant to 
dress himself or to keep himself 
ordinarily clean and presentable; frequent 
need of adjustment of any special 
prosthetic or orthopedic appliance which 
by reasons of the particular disability 
cannot be done without aid; inability of 
the claimant to feed himself through the 
loss of coordination of upper extremities 
or through extreme weakness; inability to 
tend to the wants of nature; or 
incapacity, physical or mental, that 
requires care and assistance on a regular 
basis to protect claimant from the hazards 
or dangers incident to his daily 
environment.

3.  VA should request all records of 
treatment from the appellant's nursing 
facility dated since his admission after 
procuring the necessary authorization for 
release.  These records should be 
associated with the claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



